Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding 112b rejections of claims 3, 4 and 10:

    PNG
    media_image1.png
    72
    645
    media_image1.png
    Greyscale

	Based on the amendments made to claims 3, 4 and 10, the prior 112b rejection of these claims are hereby withdrawn.
Applicants’ remarks regarding claims 1 and 7:

    PNG
    media_image2.png
    184
    649
    media_image2.png
    Greyscale

The Examiner respectfully disagrees with the applicants’ position. The applicant states “Obviously the FlexE instance frame is not equivalent to the FlexE frame structure” but provides no limitations pertaining to this difference within the claims. Claim 1 simply states a FlexE frame structure, and Su teaches a FlexE frame as well. If the applicant would like to claim differences between both the frame structures, the applicant is requested to incorporate such differences within the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the explicit differences between the two types of frames according to the applicant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Due to such deficiencies, the rejection is still maintained as being taught by Su. 

					Claim Clarity Suggestion
For claims 6 and 12, a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See the USPTO Official Gazette notice 1351 OG 212 of 23 February 2010.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 and its respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “wherein the number of overhead blocks and an overhead block content in the plurality of services flows of other rates are incomplete”. The applicant provides support for this “filling step” in paragraphs 64 to 67. Paragraph 65 for example states one possible method of filling the service flows of other rates with overhead blocks. It especially states “when a service flow having a rate of 100G is divided into two service flows…overhead block position of the multi-frame, only filling overhead blocks at even overhead block positions with overhead block content, that is to say, only filling the overhead block content at the 0th, 2nd, 4th, 6th...30th overhead block positions; and discarding overhead blocks which are not filled with the overhead block content, wherein lower 7-bit contents of a C-bit field, an RPF field, a CR field, a CA field and a PHY number field filled in the overhead blocks come from the corresponding contents of the overhead block corresponding to the overhead block position in the at least one service flow having the rate of 100G”. This does not correspond to “wherein the number of overhead blocks and an overhead block content in the plurality of services flows of other rates are incomplete”. These paragraphs don’t show support for the number of overhead blocks and overhead block content being incomplete neither does it show that the service flows are transmitted with incomplete content or incomplete number of overhead blocks.
Claim 7 suffers from the same issues as claim 1 above.
Claims 2-6 and 8-12 are also rejected via dependency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “wherein the number of overhead blocks and an overhead block content in the plurality of services flows of other rates are incomplete”. This part of the limitation is vague and confusing to the examiner. Firstly, according to the scope of the claim, the main service flow is divided into smaller rate service flows which carry overhead information in order for proper transmission and reception of the service flow. It is not clear to the examiner how the service flows can be retrieved properly by comprising “incomplete” overhead block content i.e. the frame needs to have complete information in order for proper reception. Secondly, “number of overhead blocks and an overhead block content….incomplete” is vague. It this saying that there is supposed to be a certain number of overhead blocks and block content and these all are incomplete? Or is this saying that some blocks are missing? The term “incomplete” is not the same as “empty” or “missing”.
Furthermore, the limitation “wherein the number of overhead blocks” suffers from insufficient antecedent basis. There are no prior “a number of overhead blocks”.
Claim 7 also suffers from the same issues as claim 1 above.
Claims 2-6 and 8-12 are also rejected via dependency.
Allowable Subject Matter
Claim 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations (after overcoming any 112 issues) of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 2020/0280371) in view of Optical Internetworking Forum (Flex Ethernet Implementation Agreement) hereon OIF.
Regarding claim 1, Su teaches a service transmitting method (Fig. 7 shows the transmitting method performed by First n*100G shim layer), comprising: a client service in a FlexE (Flexible Ethernet) frame to form at least one service flow of a first rate with a FlexE frame structure (Fig. 7, at block 100G FlexE signal stream; paragraph [0088], Obtain FlexE signal streams. The first n*100 G FlexE shim layer obtains the n FlexE signal streams. For details, refer to step S601; paragraph [0061], Specifically, the first FlexE shim layer in the first FlexE device obtains n FlexE signal streams, and a transmission rate of each FlexE signal stream is the first rate; paragraph [0003], The FlexE shim layer can support hybrid transport of a plurality of Ethernet services with different rates; paragraph [0051], The FlexE instance frame is composed of overhead code blocks (OH) and payload code blocks); dividing the at least one service flow of the first rate with the FlexE frame structure into a plurality of service flows of other rates (Fig. 7, see Distribute step; paragraph [0089], Distribute the FlexE signal streams. For details, refer to step S602. The first FlexE shim layer distributes each FlexE signal stream), and filling the service flows of other rates with overhead blocks (paragraph [0089], The first FlexE shim layer distributes each FlexE signal stream into two signal sub-streams provided that an overhead code block periodically occurs in each signal sub-stream…The overhead code block in each signal sub-stream may carry a first identifier), wherein the number of overhead blocks and an overhead block content in the plurality of service flows of other rates are incomplete (paragraph [0052], there is an overhead code block before every 20*1023 consecutive payload code blocks, and there is no other overhead code block between the overhead code block and 20*1023 consecutive payload code blocks); and transmitting the service flows through channel of corresponding rates (Fig. 7, the service are transmitted as 50G signal streams; paragraph [0111], Send the signal streams. Specifically, the first FlexE shim layer sends the 2*n signal sub-streams to a second transmission device on the receiving end by using 2*n optical modules).
Although Su in Fig. 2 shows the transmitting device comprises a FlexE shim layer, Sud doesn’t explicitly teach mapping the client service to a FlexE (Flexible Ethernet) frame.
OIF teaches mapping the client service to a FlexE (Flexible Ethernet) frame (page 7, The FlexE Shim is the layer that maps or demaps the FlexE clients carried over a FlexE group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mapping technique taught by OIF into the transmitting method taught by Su in order to support a variety of Ethernet MAC rates (OIF: Abstract).
Regarding claim 2, Su in view of OIF teaches the service transmitting method according to claim 1, wherein Su teaches the step of dividing the at least one service flow of the first rate into the plurality of service flows of other rates comprises: dividing at least one service flow having a rate of 100G into two service flows having a rate of 50G (Fig. 7 shows dividing a 100G flow into two 50G stream).
Regarding claim 3, Su in view of OIF teaches the service transmitting method according to claim 2, wherein Su teaches the step of dividing the at least one service flow of the first rate into the plurality of service flows of other rates comprises dividing data blocks of the at least one service flow of the first rate into a plurality of service flows of a second rate according to a reversal process of interleaving sequence by taking a single data block as a unit (paragraph [0011], locations of overhead code blocks included in any two signal sub-streams (divided data blocks) of the m signal sub-streams are different. Based on this, locations of different overhead code blocks may be used to indicate the distribution sequence (interleaving sequence) of the signal sub-streams, so that the receiving end can identify the signal sub-streams based on the locations of the overhead code blocks, and determine a sequence of combining the signal sub-streams; paragraph [0010], the distribution sequence information may be an identifier of the signal sub-stream, such as an index number or a serial number. Based on this, after obtaining the signal sub-streams, a receiving end can combine the signal sub-streams into one FlexE signal stream based on the distribution sequence information), and OIF teaches reserving blank overhead blocks at positions of the service flows of the second rate corresponding to overhead block positions of the service flow of the first rate (Page 15, paragraph 1, This sequence of overhead blocks is inserted in the same positions in the sub-calendar sequence on each PHY and is used to align all of the PHYs of the FlexE group at the FlexE demux to reconstruct the sequence in the order of the calendar so that the FlexE clients can be recovered; page 15, paragraph 2, Unavailable slots are placed at the end of each relevant sub-calendar; page 26, paragraph 1, The FlexE overhead as described in clause 7.3 is inserted onto each FlexE group PHY after every 1023 repetitions of the sub-calendar sequence in the same relative position to the calendar sequence on every PHY. This provides a marker which allows the data from the different PHYs of the FlexE group to be re-interleaved in the original sequence so that the FlexE clients can be extracted). Thus, Su in view of OIF teaches the limitations of claim 3.
Regarding claim 5, Su in view of OIF teaches a service transmitting device, comprising a memory and a processor, wherein Su further teaches the memory stores a program, and the program, when read and executed by the processor, implements the service transmitting method according to claim 1 (paragraphs [0170] and [0171]).
Regarding claim 6, Su in view of OIF teaches a computer storage medium having instructions stored thereon, wherein Su teaches the instructions, when executed by the processor, implement the service transmitting method according to claim 1 (paragraph [0171]).
Regarding claim 7, Su teaches a service receiving method (Fig. 7 shows the receiving method performed by Second n*100G shim layer), comprising: interleaving a plurality of service flows of a rate lower than a first rate to form a service flow of the first rate with a FlexE frame structure (Fig. 7, see Combine step from rate of 50G to first rate 100G; paragraph [0118], Combine the signal streams. For details, refer to step S607), wherein the service flow of the first rate with a FlexE frame structure is formed by a client service in a FlexE (Flexible Ethernet) frame (Fig. 7, at block 100G FlexE signal stream; paragraph [0088], Obtain FlexE signal streams. The first n*100 G FlexE shim layer obtains the n FlexE signal streams. For details, refer to step S601; paragraph [0061], Specifically, the first FlexE shim layer in the first FlexE device obtains n FlexE signal streams, and a transmission rate of each FlexE signal stream is the first rate; paragraph [0003], The FlexE shim layer can support hybrid transport of a plurality of Ethernet services with different rates) wherein the number of overhead blocks and an overhead block content in the plurality of service flows of other rates are incomplete (paragraph [0052], there is an overhead code block before every 20*1023 consecutive payload code blocks, and there is no other overhead code block between the overhead code block and 20*1023 consecutive payload code blocks); filling the service flow of the first rate with the overhead block content (paragraph [0089], The first FlexE shim layer distributes each FlexE signal stream into two signal sub-streams provided that an overhead code block periodically occurs in each signal sub-stream…The overhead code block in each signal sub-stream may carry a first identifier); and restoring the client service from the service flow of the first rate (paragraph [0118], The second FlexE shim layer combines each two signal sub-streams in the 2*n signal sub-streams into one FlexE signal stream based on the first identifier carried in each signal sub-stream).
Although Su in Fig. 2 shows the transmitting device comprises a FlexE shim layer, Sud doesn’t explicitly teach mapping the client service to a FlexE (Flexible Ethernet) frame.
OIF teaches mapping the client service to a FlexE (Flexible Ethernet) frame (page 7, The FlexE Shim is the layer that maps or demaps the FlexE clients carried over a FlexE group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the mapping technique taught by OIF into the transmitting method taught by Su in order to support a variety of Ethernet MAC rates (OIF: Abstract).
Regarding claim 8, Su in view of OIF teaches the service receiving method according to claim 7, wherein the step of interleaving the plurality of service flows of the rate lower than the first rate to form the service flow of the first rate comprises: interleaving two service flows having a rate of 50G to form a service flow having a rate of 100G (Fig. 7 shows combining two 50G flows flow into a 100G stream).
Regarding claim 9, Su in view of OIF teaches the service receiving method according to claim 8, wherein Su teaches the step of interleaving the plurality of service flows of the rate lower than the first rate to form the service flow of the first rate comprises: interleaving the service flows in an interleaved manner by taking one data block as a unit after aligning multi-frame boundaries of the service flows to be interleaved (paragraph [0108], After the first FlexE shim layer distributes the first FlexE signal stream into two signal sub-streams, because a corresponding transmission rate of the first 50 GE optical module at a physical coding sublayer is 51.5625 Gbit/s, considering a difference between periods of inserting an alignment marker (AM) by using a 100 GE optical module and inserting an alignment marker by using the 50 GE optical module, rate adaptation needs to be performed), and dispersing interleaved overhead blocks such that adjacent overhead blocks are spaced at an interval of 1023 * 20 data blocks (Fig. 8A-1 shows dividing of the 100G service flow to two 50G service flows wherein the 100G service  flow is spaced at an interval of 1023*20 data blocks; the interleaving process is the reverse of the dividing step and leads to 1023*20 data blocks; paragraph [0077]; paragraph [0079], each FlexE signal stream includes a plurality of FlexE instance frames, and each FlexE instance frame includes one overhead code block. Therefore, when the first FlexE shim layer distributes the first FlexE signal stream into the m signal sub-streams, each X consecutive FlexE instance frames in the first FlexE signal stream may be distributed to the m signal sub-streams. Therefore, it is ensured that each signal sub-stream of the m signal sub-streams includes at least one overhead code block in the X FlexE instance frames. X is a positive integer greater than or equal to m).
Regarding claim 11, Su in view of OIF teaches a service receiving device, comprising: a memory and a processor, wherein the memory stores a program, and the program, when read and executed by the processor, implements the service receiving method according to claim 7 (paragraphs [0170] and [0171]).
Regarding claim 12, A computer storage medium having instructions stored thereon, wherein the instructions, when executed by a processor, implement the service receiving method according to claim 7 (paragraph [0171]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637